Citation Nr: 0509663	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

Although the issues of assignment of a higher rating for 
service-connected post-traumatic stress disorder (PTSD) and 
service connection for bulimia nervosa were also initially in 
appellate status, by rating decision in January 2004, the RO 
granted a 70 percent rating for disability described as PTSD 
with bulimia nervosa.  This action effectively granted 
service connection for bulimia nervosa.  Moreover, in a 
January 2004 communication, the veteran had indicated that he 
would withdraw his PTSD rating appeal if he was assigned a 70 
percent rating.  Under the circumstances, the Board finds 
that as a result of the RO's actions, these issues are no 
longer in appellate status. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part. 


REMAND

A review of the veteran's service medical records reveals 
that she sustained an injury to her right temple in March 
1976.  In April 1976, the veteran was seen with complaints of 
headaches for approximately 10 days.  A diagnosis of post-
traumatic headache was rendered.  In a January 2004 letter, a 
Dr. Ignacio de Artola indicated that he had treated the 
veteran for severe migraines through 1980 prior to her being 
treated at the Sepulveda VA facility.  It does not appear 
that any attempts have been made to obtain treatment records 
from Dr. de Artola.  

In a January 2004 letter, the veteran's VA physician 
indicated that the veteran had a long history of migraine 
headaches.  He reported that she had been on medication prior 
to 1995.  He noted that the veteran was currently 
experiencing migraines and that she was actively using 
medication for them.  He further observed that the veteran's 
migraines were worsened by increased stress.  

The Board notes that service connection is currently in 
effect for PTSD, which has been assigned a 70 percent 
disability evaluation.  

The Board notes that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board further observes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of any current migraines.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO, after obtaining the proper 
authorization for the veteran, should 
obtain and associate with the claims 
folder copies of all treatment records of 
the veteran from Dr. Ignacio de Artola, 
6528 Langdon Ave., Van Nuys, CA 91406.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
headache disorder, including migraines.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

After reviewing the claims file and 
examining the veteran, the examiner is 
requested to render the following 
opinions:  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that any current headaches, 
if found, are related to the veteran's 
period of service?  If not, then is it at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
service-connected PTSD has aggravated any 
current headache disorder?  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The RO should consider service 
connection on both a direct and secondary 
basis.  If the claim remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



